Citation Nr: 1728683	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis (claimed as back/spine condition), prior to April 8, 2014 and in excess of 40 percent from April 8, 2014.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy, left lower extremity, prior to April 8, 2014 and in excess of 20 percent from April 8, 2014.

3.  Entitlement to a higher initial rating in excess of 10 percent for radiculopathy, right lower extremity.



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel




INTRODUCTION

The Veteran served in active service from November 1981 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA)


FINDING OF FACT

In June 2017, the Veteran submitted a written statement indicating a desire to withdraw the appeal currently pending before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of a rating in excess of 20 percent for lumbar spondylosis (claimed as back/spine condition), prior to April 8, 2014 and in excess of 40 percent from April 8, 2014 have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).

2.  The criteria for withdrawal of the appeal of the issue of an initial rating in excess of 10 percent for radiculopathy, left lower extremity, prior to April 8, 2014 and in excess of 20 percent from April 8, 2014 have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2014);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).

3.  The criteria for withdrawal of the appeal of the issue of an initial rating in excess of 10 percent for radiculopathy, right lower extremity have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2014);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a June 2017 letter submitted by the Veteran, the Veteran stated "I request that the Board do not pursue this case any further.  Drop the appeal."  A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran effectively withdrew the substantive appeal for entitlement to increased rating for lumbar spondylosis, and radiculopathy of the left lower extremity and right lower extremity.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal regarding that issue should be dismissed.  38 U.S.C.A. § 7105(2016).


ORDER

The appeal is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


